By the Court, Rhodes, J.:
The plaintiffs are the heirs at law of Henry Melius, deceased, and the defendant is the administrator of the estate of the deceased. The plaintiffs allege that the defendant instituted an action for the dissolution of a certain corporation, in which the estate of the deceased Avas largely interested; that a judgment was rendered dissolving the corporation and ordering its property to be sold; that at the sale of the property the defendant became the purchaser of the real estate, and subsequently of the personal property; that a portion of the purchase-money belonged to the estate of the deceased, and a portion to the defendant; that it was agreed and understood by and between the plaintiffs and defendant that the purchase should be made, and it Avas in fact made, for the benefit of the plaintiff; that the defendant took possession of the property, has received large sums of money from the use thereof, and claims to hold the property and the incomes thereof for his own sole and exclusive use; and that he has offered the same for sale as his own property.
It is also alleged that the defendant, in answer to a citation, reported to the Probate Court that hd had in his possession no property of the estate of Melius, deceased. The plaintiffs pray that it be adjudged that the defendant hold the property in trust for them; that he be ordered to convey the same to them, and that he be ordered to render an account of the money received by him from the property, both real and personal, and there is a prayer for general relief. The demurrer to the complaint was sustained.
One of the grounds of the demurrer is, that the District Court has no jurisdiction of the action—that the Probate Court has exclusive jurisdiction thereof. It is provided in Section 8 of Article VI of the Constitution that “ the county judges shall also hold, in their several counties, Probate Courts, and perform such duties as probate judges as may be prescribed by law.” While it may be said, generally, that the Probate Courts have jurisdiction of the estates of deceased persons, and of matters pertaining thereto, such as *434the settlement of the accounts of executors and administrators, and the distribution of the property among the heirs and legatees; yet those courts, in the exercise of such jurisdiction, can proceed only in the modes prescribed by the statute. (Bush v. Lindsey, 44 Cal. 124.) There are many proceedings which relate to the estates of deceased persons of which the Probate Courts have no jurisdiction. If it becomes necessary to have a judicial determination of the right of possession, as between the executor and the heirs, or other persons, of real estate claimed by the executor to belong to the estate of the deceased, resort must be had to an action brought for that purpose—an action of ejectment, or some other appropriate action—in the District Court. And so also in respect to litigation concerning the title to personal property. Many other instances might readily be mentioned. But among all of them, there is none in which the necessity for resort to an action in the District Court is more imperative than in the case of an alleged trust in real estate. There is nothing in the Code of Civil Procedure relating to the administration of estates of deceased persons which provides for the exercise of such jurisdiction by the Probate Court; but on the other hand, such trusts are within the well-rfecognized jurisdiction of the District Courts as courts of equity. The District Court, therefore, in our opinion, had jurisdiction in this case to declare and enforce the alleged trust in the real estate involved in this action.
If there is a misjoinder of a cause of action in respect to the personal property purchased by the defendant—(upon which point we express no opinion)—it cannot be considered, as that ground is not stated in the demurrer.
Judgment reversed and cause remanded, with directions to overrule the demurrer to the complaint.
Mr. Chief Justice Wallace did not express an opinion.